F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     January 31, 2007
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
                                                        No. 06-5152
 v.
                                                (D.C. No. 04-CR-66-01-HDC)
                                                        (N.D. Okla.)
 REM OND ANDRE M EA DOW S,

          Defendant-Appellant.



                                OR DER AND JUDGM ENT *


Before BR ISC OE, EBEL, and M CCO NNELL, Circuit Judges.




      Defendant Remond A ndre M eadows appeals from a twelve-month prison

sentence imposed by the United States District Court for the Northern District of

O klahom a after M r. M eadow s violated the terms of his supervised release. He

contends that this is an unreasonable sentence in light of the sentencing factors a




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
trial court is required to consider. See 18 U.S.C. § 3553. W e affirm the sentence,

finding it to be reasonable.

      On July 8, 2004, M r. M eadows was charged with possession of cocaine

base and marijuana with intent to distribute, possession of a firearm during and in

furtherance of a drug trafficking crime, and possession of a firearm and

ammunition after former conviction of a felony. M r. M eadows was tried by jury,

which convicted him on August 5, 2004, of only possession of cocaine base and

marijuana. He was acquitted of the remaining charges. The U.S. Sentencing

Guidelines range for the conviction provided for a sentence of nine- to fifteen-

months of custody. The court sentenced him to fifteen-months’ imprisonment and

twelve-months’ supervised release. M r. M eadows did not appeal the conviction

or the sentence.

      During his period of supervised release, M r. M eadows w as required to

attend an in-patient substance abuse program, abide by all the requirements of

that program, remain drug-free, maintain employment, and file periodic reports

with his probation officer. His term of supervised release was set to expire on

June 9, 2006. On June 8, 2006, the probation office petitioned the court to revoke

M r. M eadows’s supervised release. The probation office alleged that M r.

M eadows had violated the terms of his release because: (1) he failed to report to

his probation officer as directed; (2) he failed to maintain employment; (3) his

urine sample tested positive for marijuana, and (4) he failed to submit to

                                        -2-
urinalysis and did not attend all the required substance abuse counseling sessions.

The government also submitted evidence indicating that he had been generally

non-compliant with the requirements of his treatment program. The evidence

included documentation from program staff that M r. M eadows had been

belligerent toward staff, violated curfew, damaged a smoke alarm, did not abide

by requirements to check in and out of the facility, and missed counseling

sessions. The documentation observed that M r. M eadows did not take the

violations seriously. At a hearing on June 19, 2006, M r. M eadows admitted to

violating the terms of his supervised release.

      The district court held a sentencing hearing on July 31, 2006, in w hich M r.

M eadows disputed the finding that he had “absconded” from supervision.

However, he did not dispute the remaining allegations. The court sentenced M r.

M eadows to twelve-months’ imprisonment, to be follow ed by twelve-months’

supervisory release.   The court told M r. M eadows that “efforts have been made

to give you assistance in this matter.” In announcing the sentence, the court said

it took into consideration “the serious nature of the violations while under the

term of supervised release, the defendant’s pattern of criminal activity, [and] his

flight from supervision.”   The court also referred to the factors enumerated at 18

U.S.C. § 3553(a), including “the nature and circumstances of the offense and the

history and characteristics that the defendant has displayed, the need for the

sentence imposed to reflect the seriousness of the offense, [and] to promote

                                        -3-
respect for the law and provide just punishment.” The sentence imposed was

within the suggested Sentencing Guidelines range of seven to thirteen months of

imprisonment under policies that apply to terms imposed after violations of the

conditions of supervised release. 1

      On appeal, M r. M eadows argues that the crime he was convicted of – drug

possession – “is not a serious offense,” and contends that “[d]rug addiction is a

victimless-crime” that can be treated successfully. As such, he argues that it

would have been more reasonable and cost-effective for the court to sentence him

to an in-patient drug treatment program.

      “Under 18 U.S.C. § 3583(e)(3), when a person violates a condition of his or

her supervised release, the district court may revoke the term of supervised

release and impose prison time.” United States v. Kelley, 359 F.3d 1302, 1304

(10th Cir. 2004). 2 Because the U.S. Sentencing Guidelines provide only non-


      1
         The maximum custody term that can be imposed for violation of a
condition of supervised release is one year for each count of the underlying class
E felony. 18 U.S.C. § 3583(e)(3). Pursuant to 18 U.S.C. § 3584, a court can
order the sentences to run concurrently or consecutively. M r. M eadows was
convicted of tw o counts of a class E felony, which would total a maximum of tw o
years if the sentences ran consecutively.
      2
        18 U.S.C. § 3583(e)(3) provides that:
      [t]he court may, after considering the factors set forth in section 3553 . . .
      revoke a term of supervised release, and require the defendant to serve in
      prison all or part of the term of supervised release authorized by statute for
      the offense that resulted in such term of supervised release without credit
      for time previously served on postrelease supervision, if the court, pursuant
      to the Federal Rules of Criminal Procedure applicable to revocation of
                                                                        (continued...)

                                        -4-
binding policy statements that apply to the sentence to be imposed after a

violation of the conditions of supervised release, the standard for review for a

district court’s decision to impose such a sentence is “plainly unreasonable” under

18 U.S.C. § 3742(e)(4). United States v. W hite, 244 F.3d 1199, 1204 (10th Cir.

2001) (citing to the U.S. Sentencing Guidelines M anual, ch. 7). “In reviewing the

sentence and the court’s explanation of it, ‘we will not reverse if it can be

determined from the record to have been reasoned and reasonable.’” Id. (quoting

United States v. Lee, 957 F.2d 770, 774 (10th Cir. 1992)). “In conducting this

analysis, we review the district court’s findings of fact for clear error and its legal

interpretations of the Sentencing Guidelines de novo.” Kelley, 359 F.3d at 1304.

      W e conclude that the district court, in considering the probation office’s

sentencing memorandum, M r. M eadows’s own memorandum and admissions, and

the additional statements from M r. M eadows at the sentencing hearing, properly

found that M r. M eadows violated the terms of his supervisory release by a

preponderance of the evidence. M oreover, the district court’s explanation in the

record is “reasoned and reasonable,” referring to treatment assistance that had

already been provided to M r. M eadows, his pattern of illegal drug use, and his



      2
       (...continued)
      probation or supervised release, finds by a preponderance of the evidence
      that the defendant violated a condition of supervised release, except that a
      defendant whose term is revoked under this paragraph may not be required
      to serve on any such revocation . . . more than one year [in prison if the
      felony is a class E felony].

                                          -5-
“flight from supervision,” reflected in both the failure to report to his probation

officer and his failure to abide by the rules of the inpatient treatment program.

The prison term of twelve months did not exceed the statutory maximum that

could be imposed. Finally, the court was not obligated to impose another term of

supervisory release to include additional substance abuse treatment, regardless of

the general policy arguments that M r. M eadows makes in this appeal. 3

      For those reasons, we AFFIRM the district court’s sentence.




                                        ENTERED FOR THE COURT



                                        David M . Ebel
                                        Circuit Judge




      3
        The court did recommend that the Bureau of Prisons place M r. M eadow s
in a facility in which substance abuse treatment is available.

                                         -6-